NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 05/23/2022 has been entered. Claims 2 & 13 have been cancelled. Claims 1, 3-12, 14-20 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent no. US 10,787,920 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-12, 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 12, the closest prior art of record fails to teach or make obvious in combination with other claimed limitations, a turbine engine cooling air circuit comprising an inducer assembly formed of a plurality of interconnected segments forming an annular shape, each segment including a doublet, each doublet including two pairs of one inducer and one particle separator coupled to the inducer inlet, first and second arms extending in opposite circumferential directions; and a windage cover coupled to the inducer assembly to prevent cooling air from bypassing the inducer assembly. 
	The closest prior art of record includes Manning (US 2016/0123154, US 10,167,725), and Ebert (US 8,578,720) which both disclose an inducer assembly having an included particle separator complementary to the inducer. Both Manning and Ebert fails to teach or make obvious that the inducer assembly is formed from multiple segments that when interconnected collectively form an annular shape, with each segment having a doublet of two pairs of an inducer and a particle separator, and each doublet having first and second arms extending in opposite circumferential directions.
Claims 3-11, 14-20 are allowable for the same reasons as claims 1 & 12, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAIN CHAU/Primary Examiner, Art Unit 3741